DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 112(b) rejections of the claims have been fully considered and are persuasive.  The 112(b) rejections of the claims have been withdrawn. 
Applicant’s arguments with respect to the 101 rejections of the claims have been fully considered and are persuasive. The 101 rejections of the claims have been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-18, 20-22, and 24-26 directed to Invention II non-elected without traverse.  Accordingly, claims 15-18, 20-22, and 24-26 have been cancelled.

Allowable Subject Matter
Claims 1-14, 27, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose and would not have rendered obvious a system for monitoring EEG signals comprising: a plurality of EEG sensors, wherein each of the plurality of EEG sensors is configured to capture EEG signals of a patient; a plurality of amplifiers, wherein each of the plurality of amplifiers is coupled to at least one of the plurality of EEG sensors and wherein each of the plurality of amplifiers is configured to amplify the captured EEG signals; and a first oscillator configured to generate a synchronizing signal; wherein each of the plurality of amplifiers comprises: an input for receiving the synchronizing signal transmitted from the first oscillator; a second oscillator; an analog to digital converter coupled with the second oscillator and configured to digitize the captured EEG signals; and a microcontroller configured to control a frequency of the second oscillator and an operation of the analog to digital converter (ADC) based on the synchronizing signal.
US 2012/0238855 A1, hereinafter Lanning, discloses a system for monitoring EEG signals (abstract, wireless monitoring system 10) comprising: a plurality of EEG sensors, wherein each of the plurality of EEG sensors is configured to capture EEG signals of a patient (electrodes 12, para [0067]); a plurality of amplifiers (remote circuitry 20 comprising instrument amplifiers 20b, AD converter 30, inductive receive coil 14r, and microcontroller 20e), wherein each of the plurality of amplifiers is  coupled to at least one of the plurality of EEG sensors (Fig. 2, para [0072]) and wherein each of the plurality of amplifiers is configured to amplify the captured EEG signals (instrument amplifiers 20b, para [0072]); and a first oscillator configured to generate a synchronizing signal (oscillator chip 68, para [0095]); wherein each of the plurality of amplifiers comprises: an input for receiving the synchronizing signal transmitted from the first oscillator (RF inductive receive coil 14r); an analog to digital converter configured to digitize the captured EEG signals (AD converter 30, para [0072]); and a microcontroller (micro-controller 20e) configured to control an operation of the analog to digital converter (ADC) (para [0087], microcontroller 20e provides clock and control signals to AD converter 30).
Lanning does not expressly disclose wherein each of the plurality of amplifiers comprises a second oscillator, that the analog to digital converter is coupled with the second oscillator, and that the microcontroller is configured to control a frequency of the second oscillator and the operation of the analog to digital converter (ADC) based on the synchronizing signal.
NPL Document “Phase Locked Loop Circuits”, hereinafter Long, discloses circuitry comprising an element configured to generate a synchronizing signal (page 1, Fig. 1, signal has characteristics φin {phase in} and ωin {frequency in}), a second oscillator (page 1, Fig. 1, VCO {voltage controlled oscillator}), and an element configured to control a frequency of the second oscillator based on the synchronizing signal (page 1, Fig. 1, phase detector (PD), PD outputs V cont (control voltage) which adjusts a frequency of the second oscillator based on the difference between the synchronizing signal and the second oscillator’s signal). This circuit is a phase locked loop (PLL) which can be used to generate clock signals for digital systems (Long page 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Lanning to include a second oscillator and have an element configured to control a frequency of the second oscillator and an operation of the analog to digital converter based on the synchronizing signal as a simple substitution of one element (Long’s PLL) for another (Lanning’s undisclosed clock signal generator) to obtain the predictable result of generating synchronized clock signals for use in circuits (Long page 1).
However, the prior art of record fails to disclose, and would not have made obvious, wherein each of the plurality amplifiers comprises a second oscillator, that the analog to digital converter is coupled with the second oscillator, and that the microcontroller is configured to control a frequency of the second oscillator and the operation of the analog to digital converter (ADC) based on the synchronizing signal. The Examiner notes that the microcontroller is given the scope of a microcontroller interacting with the first and/or second oscillators, and is not a microcontroller that comprises the first and/or second oscillators (see Figs. 3 and 4 of the instant application). That is, a microcontroller comprising a PLL with a first and/or second oscillator would not be performing the claimed function of controlling a frequency of the second oscillator, but a microcontroller itself interacting with a second oscillator in a PLL, the second oscillator not being a subelement of the microcontroller, could be performing the claimed function of controlling a frequency of the second oscillator. It is this ordered combination that is novel and non-obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791